The action is to recover damages for injuries claimed to have been received by the plaintiff through the negligence of the defendant. The plaintiff’s Chevrolet car, driven north, came in contact with the defendant’s truck, going south, upon a curve of a three-strip concrete highway, southerly of the village of Monroe. The plaintiff claims that the defendant cut the curve; the defendant claims that the plaintiff *789failed to keep to the right going around the curve and came over onto his side of the road. It was a pure question of fact which the jury has passed on. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.